UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7053



AVERY LEDYARD LEE, JR.,

                                              Plaintiff - Appellant,

          versus


BOYD BENNETT, Director of Prisons at North
Carolina   Department   of   Corrections;   ROY
COOPER, Honorable, North Carolina Department
of Justice; MICHAEL F. EASLEY, Governor; GARY
MILLER, Superintendent; E. R. HARRIS, Program
Supervisor/Unit    Manager;    SAMMY   JACKSON,
Correctional Officer, Southern Correctional
Institution; FRANCIS GREEN, Case Analyst/Case
Manager/Program     Assistant    at    Southern
Correctional Institution,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-03-423-5-H)


Submitted:   August 28, 2003            Decided:   September 10, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Avery Ledyard Lee, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Avery Ledyard Lee, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000). We have reviewed the record and find that

this appeal is frivolous.        Accordingly, we dismiss the appeal on

the reasoning of the district court.        See Lee v. Bennett, No. CA-

03-423-5-H    (E.D.N.C.   June   26,   2003).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                       2